DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Response to Amendment
The Amendment filed 7/7/2022 has been entered. Claims 1-2, 4, 7, 12-15, 24-25 and 27-29 have been amended. Claims 1-30 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 10, 12-15, 17 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20150208269 A1) in view of Park et al. (US 20180007731 A1).
Regarding claim 1, Damnjanovic teaches a method for wireless communication at a user equipment (UE) (Method for dynamic cell mode indication in a carrier aggregation environment. The steps herein may be accomplished by a UE 115 of FIGS. 1, 2, and 8, or devices 600 or 700 of FIGS. 6-7, see [0141]), comprising: 
receiving, from the network device, an indication of a dormancy state of the secondary cell (Dormancy indication for the at least one secondary carrier is received, see [0145]), the dormancy state indicating whether the secondary cell is dormant or active for communications between the UE and the network device (UE may determine that the at least one secondary carrier is dormant for the predetermined time period at block 1115. In one embodiment, the determination of dormancy for the at least one secondary carrier is determined at block 1115 by the presence of a transmitted dormancy indicator at block 1110, see [0145]); 
identifying a duration of time for which the secondary cell is to be in the indicated dormancy state (UE may determine that the at least one secondary carrier is dormant for the predetermined time period, see [0145]); and 
communicating with the network device based at least in part on the indicated dormancy state of the secondary cell (UE may report interference measurements (e.g., IMR, etc.) based on measurements for the dormant period, see [0155]).
However, Damnjanovic does not teach receiving, from a network device, signaling indicating a default dormancy state of a secondary cell, wherein the default dormancy state is dormant or active; wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired.
In an analogous art Park teaches receiving, from a network device, signaling indicating a default dormancy state of a secondary cell (eNB transmits a message related to SCell addition to the UE (S1901), [0502] and when an SCell is added, the SCell can be initially partially activated. In this case, an additional identifier or similar information may also be provided in S1901 such that the UE can recognize that “partial activation” is possible by default, [0507]), wherein the default dormancy state is dormant or active (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, [0514]); wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired (That is, for full deactivation of CCx, a procedure for falling back from a full activation state to a partial activation state (e.g., through a partial (de)activation related message) and then fully deactivating CCx in the partial activation state can be predefined or configured in the UE (e.g., through an RRC message, [0532] and UE maintains a timer (sCellDeactivationTimer) for each configured SCell and deactivates a related SCell when the timer expires, [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.

Regarding claim 2, Damnjanovic as modified by Park teaches method of claim 1, further comprising: receiving, from the network device, signaling indicating the duration of time for which the secondary cell is to be in the indicated dormancy state (In one embodiment the dormancy determination module 710 may determine, based on the indication, whether the at least one secondary carrier is dormant for a predetermined time period (e.g., 1, 2, 4, 5, 8, 10, etc. frames) or for selected subframes during the predetermined time period, see Damnjanovic [0144]).

Regarding claim 3, Damnjanovic as modified by Park teaches the method of claim 1, and Park further teaches further comprising: determining that the secondary cell is in the default dormancy state after the duration of time has expired (When the UE receives an activation/deactivation MAC control element that deactivates the SCell in a specific TTI (subframe n) or a timer related to the activated SCell in a specific TTI (subframe n) expires, the UE deactivates the SCell in a TTI (subframe n+8 or thereafter) corresponding to predetermined timing, Park [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state  configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.

Regarding claim 4, Damnjanovic as modified by Park teaches method of claim 3, further comprising: receiving, from the network device, the signaling that is radio resource control signaling indicating the default dormancy state of the secondary cell (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, Park [0514]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.

Regarding claim 6, Damnjanovic as modified by Park teaches method of claim 1, wherein receiving the indication of the dormancy state of the secondary cell comprises: 
receiving downlink control information on a primary cell or a primary secondary cell indicating the dormancy state of the secondary cell (For example, at the beginning of each frame, the PCell 410-a may transmit (e.g., broadcast, multicast, unicast, etc.) the mode indication regarding whether SCells 415-a, 415-b are active or dormant for the given time period, or a cell mode configuration of active subframes within the frame(s). For broadcast or multicast, the indication of cell mode for each SCell 415 may be transmitted on the downlink CC 225-a for the PCell 410-a in broadcast or unicast control signaling, see Damnjanovic [0095]).

Regarding claim 10, Damnjanovic as modified by Park teaches method of claim 1, further comprising: determining that the secondary cell is in the indicated dormancy state until the UE receives another indication of another dormancy state of the secondary cell (Aperiodic indicators of cell mode may be effective until a further cell mode indicator is transmitted. For example, a cell mode indicator received at subframe n-k (e.g., where k is a number such as 1, 2, 3, 4, 5, 8, etc.) may be valid for subframe n and all other subsequent subframes until a further cell mode indicator is transmitted, see Damnjanovic [0098]).

Regarding claim 12, Damnjanovic as modified by Park teaches method of claim 1, wherein the indicated dormancy state is dormant, the method further comprising: 
determining that the secondary cell is dormant for communications between the UE and the network device for at least the identified duration of time (In one embodiment the dormancy determination module 710 may determine, based on the indication, whether the at least one secondary carrier is dormant for a predetermined time period (e.g., 1, 2, 4, 5, 8, 10, etc. frames) or for selected subframes during the predetermined time period, Damnjanovic [0144]).

Regarding claim 13, Damnjanovic as modified by Park teaches method of claim 1, wherein the indicated dormancy state is active, the method further comprising: 
determining that the secondary cell is active for communications between the UE and the network device for at least the identified duration of time (For example, at the beginning of each frame (or other periodicities such as a number of frames such as 2, 4, 5, 8, 10, etc. frames), the PCell 410-a may transmit (e.g., broadcast, multicast, unicast, etc.) the mode indication regarding whether SCells 415-a, 415-b are active or dormant for the given time period, Damnjanovic [0095]).

Regarding claim 14, Damnjanovic teaches a method for wireless communication at a network device (method for dynamic cell mode indication in a carrier aggregation environment. The steps in this flowchart may be accomplished by components of a base station, see [0157]), comprising: 
transmitting, signaling indicating a duration of time for which a secondary cell is to be in a dormancy state (In one embodiment, the primary cell may transmit an indication that the at least one secondary carrier from the one or more secondary carriers is dormant for a predetermined time period, see [0160]); 
determining the dormancy state of the secondary cell and a default dormancy state of the secondary cell (For example, cell mode indicator 420-b may omit an indication for SCell A 415-a and UEs may interpret the lack of indication of cell mode as dormancy of SCell A 415-a for frame 305-b. Alternatively, SCells 415 may default to active for frames for which no cell mode indication is received, see [0097]), the dormancy state indicating whether the secondary cell is dormant or active for communications between a user equipment (UE) and the network device (At block 1310, the serving cell may determine whether a secondary carrier (e.g., an SCell) will be dormant, see [0158]); 
transmitting, an indication of the dormancy state of the secondary cell based at least in part on the determining (For example, if an SCell is dormant, the PCell may transmit the indication over a primary carrier. In one embodiment, the primary cell may indicate, such as periodically or aperiodically, to the at least one UE that at least one secondary carrier from the one or more secondary carriers is dormant, see [0160]); and 
communicating based at least in part on the indicated dormancy state of the secondary cell (In some cases, the reference signal is transmitted on the secondary carrier and the schedule is adjusted for the predetermined time period based on determining the secondary carrier is dormant, see [0167]).
However, Damnjanovic does not teach transmitting, an indication of the default dormancy state of the secondary cell based at least in part on the determining, wherein the default dormancy state is dormant or active; wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired.
In an analogous art, Park teaches transmitting, an indication of the default dormancy state of the secondary cell (eNB transmits a message related to SCell addition to the UE (S1901), [0502] and when an SCell is added, the SCell can be initially partially activated. In this case, an additional identifier or similar information may also be provided in S1901 such that the UE can recognize that “partial activation” is possible by default, [0507]) based at least in part on the determining (the UE transmits, to the eNB, UE capability information including information about component carriers (CCs) (or cells) supportable by the UE, [0456] and upon reception of the UE capability signaling from the UE, the eNB transmits signaling related to SCell addition and “partial activation” or “full activation” signaling in consideration of the UE capability signaling, [0500]), wherein the default dormancy state is dormant or active (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, [0514]); wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired (That is, for full deactivation of CCx, a procedure for falling back from a full activation state to a partial activation state (e.g., through a partial (de)activation related message) and then fully deactivating CCx in the partial activation state can be predefined or configured in the UE (e.g., through an RRC message, [0532] and UE maintains a timer (sCellDeactivationTimer) for each configured SCell and deactivates a related SCell when the timer expires, [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.

Regarding claim 15, Damnjanovic as modified by Park teaches method of claim 14, further comprising: 
transmitting, the signaling that is radio resource control signaling indicating the default dormancy state of the secondary cell, wherein the default dormancy state is dormant or active (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, Park [0514]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.
Regarding claim 17, Damnjanovic as modified by Park teaches method of claim 14, wherein transmitting the indication of the dormancy state of the secondary cell comprises: 
transmitting downlink control information on a primary cell or a primary secondary cell indicating the dormancy state of the secondary cell (For example, at the beginning of each frame, the PCell 410-a may transmit (e.g., broadcast, multicast, unicast, etc.) the mode indication regarding whether SCells 415-a, 415-b are active or dormant for the given time period, or a cell mode configuration of active subframes within the frame(s). For broadcast or multicast, the indication of cell mode for each SCell 415 may be transmitted on the downlink CC 225-a for the PCell 410-a in broadcast or unicast control signaling, Damnjanovi [0095]).

Regarding claim 21, Damnjanovic as modified by Park teaches the method of claim 14, wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is until further notice (Aperiodic indicators of cell mode may be effective until a further cell mode indicator is transmitted. For example, a cell mode indicator received at subframe n-k (e.g., where k is a number such as 1, 2, 3, 4, 5, 8, etc.) may be valid for subframe n and all other subsequent subframes until a further cell mode indicator is transmitted, Damnjanovi [0098]).

Regarding claim 22, Damnjanovic as modified by Park teaches method of claim 14, wherein the indication of the dormancy state of the secondary cell comprises a first indication, and the indicated dormancy state comprises a first dormancy state, the method further comprising: 
transmitting a second indication of a second dormancy state of the secondary cell, wherein the second indication overrides the first indication (Aperiodic indicators of cell mode may be effective until a further cell mode indicator is transmitted. For example, a cell mode indicator received at subframe n-k (e.g., where k is a number such as 1, 2, 3, 4, 5, 8, etc.) may be valid for subframe n and all other subsequent subframes until a further cell mode indicator is transmitted, Damnjanovi [0098]).

Regarding claim 23, Damnjanovic as modified by Park teaches method of claim 14, wherein the indicated dormancy state is dormant or active (In one embodiment the dormancy determination module 710 may determine, based on the indication, whether the at least one secondary carrier is dormant for a predetermined time period (e.g., 1, 2, 4, 5, 8, 10, etc. frames) or for selected subframes during the predetermined time period, Damnjanovi [0144]).

Regarding claim 24, Damnjanovic teaches an apparatus for wireless communication at a user equipment (UE) (e.g. UE 700 of Fig. 7), comprising: 
a processor (e.g. processor 805]), 
memory coupled with the processor (memory 815); and 
instructions stored in the memory (SW 820) and executable by the processor to cause the apparatus to (The memory 815 may store computer-readable, computer-executable software/firmware code 820 containing instructions that are configured to, when executed, cause the processor module 805 to, see [0128]): 
receive, from the network device (e.g. base station 105), an indication of a dormancy state of a secondary cell (If a dormancy indication for the at least one secondary carrier is received, see [0145]), the dormancy state indicating whether the secondary cell is dormant or active for communications between the UE and the network device (In one embodiment the dormancy determination module 710 may determine, based on the indication, whether the at least one secondary carrier is dormant for a predetermined time period, see [0144]); 
identify a duration of time for which the secondary cell is to be in the indicated dormancy state (UE may determine that the at least one secondary carrier is dormant for the predetermined time period, see [0145]); and 
communicate with the network device based at least in part on the indicated dormancy state of the secondary cell (the UE may report interference measurements (e.g., IMR, etc.) based on measurements for the dormant period, see [0155]).
However, Damnjanovic does not teach receive, from a network device, signaling indicating a default dormancy state of a secondary cell, wherein the default dormancy state is dormant or active; wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired.
In an analogous art, Park teaches receive, from a network device, signaling indicating a default dormancy state of a secondary cell (eNB transmits a message related to SCell addition to the UE (S1901), [0502] and when an SCell is added, the SCell can be initially partially activated. In this case, an additional identifier or similar information may also be provided in S1901 such that the UE can recognize that “partial activation” is possible by default, [0507]), wherein the default dormancy state is dormant or active (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, [0514]); wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired (That is, for full deactivation of CCx, a procedure for falling back from a full activation state to a partial activation state (e.g., through a partial (de)activation related message) and then fully deactivating CCx in the partial activation state can be predefined or configured in the UE (e.g., through an RRC message, [0532] and UE maintains a timer (sCellDeactivationTimer) for each configured SCell and deactivates a related SCell when the timer expires, [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.
Regarding claim 25, Damnjanovic as modified by Park teaches the apparatus of claim 24, further comprising a receiver (e.g. transceiver 835), wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the network device via the receiver, signaling indicating the duration of time for which the secondary cell is to be in the indicated dormancy state (In one embodiment the dormancy determination module 710 may determine, based on the indication, whether the at least one secondary carrier is dormant for a predetermined time period (e.g., 1, 2, 4, 5, 8, 10, etc. frames) or for selected subframes during the predetermined time period, Damnjanovic [0144]).
Regarding claim 26, Damnjanovic as modified by Park teaches the apparatus of claim 24, Park further teaches wherein the instructions are further executable by the processor to cause the apparatus to: determine that the secondary cell is in the default dormancy state after the duration of time has expired, wherein the default dormancy state is dormant or active (When the UE receives an activation/deactivation MAC control element that deactivates the SCell in a specific TTI (subframe n) or a timer related to the activated SCell in a specific TTI (subframe n) expires, the UE deactivates the SCell in a TTI (subframe n+8 or thereafter) corresponding to predetermined timing, Park [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.

Regarding claim 27, Damnjanovic as modified by Park teaches the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, from the network device, signaling indicating the default dormancy state of the secondary cell (For example, SCell A 415-c may omit transmission of cell mode indicator 420-c, thus indicating that SCell A 415-c is not dormant for frame 305-c, Damnjanovic [0103]).
Regarding claim 28, Damnjanovic teaches an apparatus for wireless communication at a network device (System 1000 includes eNB 105-b, which may incorporate the functionality and components of device 900, see [0134]), comprising: 
a processor (processor module 1025), 
memory coupled with the processor (memory 1030); and instructions stored in the memory (software (SW) 1035) and executable by the processor to cause the apparatus to (The memory 1030 may also store computer-readable, computer-executable software code 1035 containing instructions that are configured to, when executed, cause the processor module 1025 to, see [0138]): 
transmit, signaling indicating a duration of time for which a secondary cell is to be in a dormancy state (In one embodiment, the primary cell may transmit an indication that the at least one secondary carrier from the one or more secondary carriers is dormant for a predetermined time period, see [0160]); 
determine the dormancy state of the secondary cell and a default dormancy state of the secondary cell (For example, cell mode indicator 420-b may omit an indication for SCell A 415-a and UEs may interpret the lack of indication of cell mode as dormancy of SCell A 415-a for frame 305-b. Alternatively, SCells 415 may default to active for frames for which no cell mode indication is received, see [0097]), the dormancy state indicating whether the secondary cell is dormant or active for communications between the UE and the network device (At block 1310, the serving cell may determine whether a secondary carrier (e.g., an SCell) will be dormant, see [0158]); 
transmit, an indication of the dormancy state of the secondary cell based at least in part on the determining (For example, if an SCell is dormant, the PCell may transmit the indication over a primary carrier. The primary cell may indicate, such as periodically or aperiodically, to the at least one UE that at least one secondary carrier from the one or more secondary carriers is dormant, see [0160]); and 
communicate with the UE based at least in part on the indicated dormancy state of the secondary cell (In some cases, the reference signal is transmitted on the secondary carrier and the schedule is adjusted for the predetermined time period based on determining the secondary carrier is dormant, see [0167]).
However, Damnjanovic does not teach transmit, an indication of the default dormancy state of the secondary cell based at least in part on the determining, wherein the default dormancy state is dormant or active; wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired.
In an analogous art, Park teaches transmit, an indication of the default dormancy state of the secondary cell (eNB transmits a message related to SCell addition to the UE (S1901), [0502] and when an SCell is added, the SCell can be initially partially activated. In this case, an additional identifier or similar information may also be provided in S1901 such that the UE can recognize that “partial activation” is possible by default, [0507]) based at least in part on the determining (the UE transmits, to the eNB, UE capability information including information about component carriers (CCs) (or cells) supportable by the UE, [0456] and upon reception of the UE capability signaling from the UE, the eNB transmits signaling related to SCell addition and “partial activation” or “full activation” signaling in consideration of the UE capability signaling, [0500]), wherein the default dormancy state is dormant or active (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, [0514]); wherein the secondary cell is to fall back to the default dormancy state after the duration of time has expired (That is, for full deactivation of CCx, a procedure for falling back from a full activation state to a partial activation state (e.g., through a partial (de)activation related message) and then fully deactivating CCx in the partial activation state can be predefined or configured in the UE (e.g., through an RRC message, [0532] and UE maintains a timer (sCellDeactivationTimer) for each configured SCell and deactivates a related SCell when the timer expires, [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.

Regarding claim 29, Damnjanovic as modified by Park teaches the apparatus of claim 28, further comprising a transmitter (Transceiver 1045), wherein the instructions are further executable by the processor to cause the apparatus to: 
transmit, via the transmitter, the signaling that is radio resource control signaling indicating the default dormancy state of the secondary cell (Here, an additional identifier or similar information by which the UE can recognize that {CC1, CC2, CC3} can be “partially activated” by default may be provided along with the RRC signaling, Park [0514]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic with the state configuration of Park to provide a method and an apparatus for full activation and partial activation of a secondary cell as suggested.


5.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20150208269 A1) in view of Park and further in view of Hong (US 20190208429 A1).
Regarding claim 7, Damnjanovic as modified by Park teaches the method of claim 1.
However, Damnjanovic and Park do not teach wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is configured for a timer, the method further comprising: starting the timer upon receiving the indication of the dormancy state of the secondary cell; and falling back to the default dormancy state of the secondary cell when the timer expires.
In an analogous art, Hong teaches wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is configured for a timer (Further, when the UE configures the SCell to be in the activation state and a SCell dormant timer is configured in association with the SCell, see [0091]), the method further comprising: 
starting the timer upon receiving the indication of the dormancy state of the secondary cell (Further, when the UE configures the SCell to be in the activation state and a SCell dormant timer is configured in association with the SCell, the UE may start or restart the SCell dormant timer, see [0091]); and 
falling back to the default dormancy state of the secondary cell when the timer expires (Further, when the SCell dormant timer associated with the SCell is expired, the UE may change the state of the SCell into a dormant state, see [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the state timer of Hong to provide a method and an apparatus for enabling a secondary cell to quickly perform state transition through a dormant state as suggested, see Hong [0008].

Regarding claim 8, Damnjanovic as modified by Park teaches the method of claim 1.
 However, Damnjanovic and Park do not teach wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a number of on-durations of a discontinuous reception cycle, the method further comprising: starting a counter for on-durations of the discontinuous reception cycle upon receiving the indication of the dormancy state of the secondary cell; and falling back to the default dormancy state of the secondary cell at an end of a last on-duration after the counter reaches the number of on-durations of the discontinuous reception cycle.
In an analogous art, Hong teaches wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a number of on-durations of a discontinuous reception cycle (When the Connected mode DRX function is used, if there is no sufficient data to be transmitted through a SCell for DRX On duration (or active time), only a PCell may be ON duration and a SCell may remain in the dormant state, see [0265]), the method further comprising: 
starting a counter for on-durations of the discontinuous reception cycle upon receiving the indication of the dormancy state of the secondary cell (In the case of SCell activation latency requirement, upon receiving SCell activation command in subframe n, the UE shall be capable of transmitting valid CSI report and applying actions related to the activation command as specified for the SCell being activated no later than in subframe n+24 provided the following conditions are met for the SCell: [0070] During the period equal to max(5 measCycleSCell, 5 DRX cycles) before the reception of the SCell activation command, see [0069], inherently a counter which is the DRX cycle is started counted on reception of the Scell activation command); and 
falling back to the default dormancy state of the secondary cell at an end of a last on-duration after the counter reaches the number of on-durations of the discontinuous reception cycle (As another example, if there is no data that is transmitted/received for a DRX on duration timer or for a specific multiple of the DRX on duration timer, a corresponding SCell may transition to the deactivation state, see [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the state timer of Hong to provide a method and an apparatus for enabling a secondary cell to quickly perform state transition through a dormant state as suggested, see Hong [0008].
Regarding claim 9, Damnjanovic as modified by Park teaches the method of claim 1.
 However, Damnjanovic and Park do not teach wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a single, next on-duration of a discontinuous reception cycle, the method further comprising: 
falling back to the default dormancy state of the secondary cell at an end of the single, next on-duration of the discontinuous reception cycle.
In an analogous art, Hong teaches wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a single, next on-duration of a discontinuous reception cycle (When the Connected mode DRX function is used, if there is no sufficient data to be transmitted through a SCell for DRX On duration (or active time), only a PCell may be ON duration and a SCell may remain in the dormant state, see [0265]), the method further comprising: 
falling back to the default dormancy state of the secondary cell at an end of the single, next on-duration of the discontinuous reception cycle (As another example, if there is no data that is transmitted/received for a DRX on duration timer or for a specific multiple of the DRX on duration timer, a corresponding SCell may transition to the deactivation state, see [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the state timer of Hong to provide a method and an apparatus for enabling a secondary cell to quickly perform state transition through a dormant state as suggested, see Hong [0008].

Regarding claim 18, Damnjanovic as modified by Park teaches the method of claim 14.
However, Damnjanovic and Park do not teach wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is configured for a timer.
In an analogous art, Hong teaches wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is configured for a timer (Further, when the UE configures the SCell to be in the activation state and a SCell dormant timer is configured in association with the SCell, see [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the state timer of Hong to provide a method and an apparatus for enabling a secondary cell to quickly perform state transition through a dormant state as suggested, see Hong [0008].

Regarding claim 19, Damnjanovic as modified by Park teaches the method of claim 14.
However, Damnjanovic and Park do not teach wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a number of on-durations of a discontinuous reception cycle at the UE.
In an analogous art, Hong teaches wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a number of on-durations of a discontinuous reception cycle at the UE (When the Connected mode DRX function is used, if there is no sufficient data to be transmitted through a SCell for DRX On duration (or active time), only a PCell may be ON duration and a SCell may remain in the dormant state, see [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the state timer of Hong to provide a method and an apparatus for enabling a secondary cell to quickly perform state transition through a dormant state as suggested, see Hong [0008].
Regarding claim 20, Damnjanovic as modified by Park teaches the method of claim 14.
However, Damnjanovic and Park do not teach wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a single, next on-duration of a discontinuous reception cycle at the UE.
In an analogous art, Hong teaches wherein the duration of time for which the secondary cell is to be in the indicated dormancy state is a single, next on-duration of a discontinuous reception cycle at the UE (When the Connected mode DRX function is used, if there is no sufficient data to be transmitted through a SCell for DRX On duration (or active time), only a PCell may be ON duration and a SCell may remain in the dormant state, see [0265]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the state timer of Hong to provide a method and an apparatus for enabling a secondary cell to quickly perform state transition through a dormant state as suggested, see Hong [0008].

6.	Claims 5, 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20150208269 A1) in view of Park and further in view of Zhou et al. (US 20200092814 A1).
Regarding claim 5, Damnjanovic as modified by Park teaches the method of claim 1.
However, Damnjanovic and Park do not teach wherein receiving the indication of the dormancy state of the secondary cell comprises: receiving wake-up signaling indicating the dormancy state of the secondary cell.
In an analogous art, Zhou teaches wherein receiving the indication of the dormancy state of the secondary cell comprises: receiving wake-up signaling indicating the dormancy state of the secondary cell (In an example, the base station may transmit, via the wake-up channel of the first cell (e.g., PCell), a wake-up information to a wireless device. The wake-up information may be contained in a bitmap with a number of bits, the number being equal to a number of activated SCells. The wake-up information may comprise one or more fields, each of the one or more fields corresponding to a respective one cell of the number of activated SCells (e.g., SCell 1, SCell 2, and etc.) of the plurality of cells, see [0470]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the wake-up command of Zhou to provide a method and an apparatus wherein the bit length used for indicating wake-up command for activated SCells may be reduced from N (e.g., 32) to M (e.g., 8, 16, or a number less than 32), therefor resulting in reduced power consumption for receiving the DCI by the wireless device, and/or improved spectrum efficiency of transmitting the DCI by the base station as suggested, see Zhou [0478].

Regarding claim 16, Damnjanovic as modified by Park teaches the method of claim 14.
However, Damnjanovic and Park do not teach wherein transmitting the indication of the dormancy state of the secondary cell comprises: transmitting wake-up signaling indicating the dormancy state of the secondary cell.
In an analogous art, Zhou teaches wherein transmitting the indication of the dormancy state of the secondary cell comprises: transmitting wake-up signaling indicating the dormancy state of the secondary cell (In an example, the base station may transmit, via the wake-up channel of the first cell (e.g., PCell), a wake-up information to a wireless device. The wake-up information may be contained in a bitmap with a number of bits, the number being equal to a number of activated SCells. The wake-up information may comprise one or more fields, each of the one or more fields corresponding to a respective one cell of the number of activated SCells (e.g., SCell 1, SCell 2, and etc.) of the plurality of cells, see [0470]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the wake-up command of Zhou to provide a method and an apparatus wherein the bit length used for indicating wake-up command for activated SCells may be reduced from N (e.g., 32) to M (e.g., 8, 16, or a number less than 32), therefor resulting in reduced power consumption for receiving the DCI by the wireless device, and/or improved spectrum efficiency of transmitting the DCI by the base station as suggested, see Zhou [0478].
Regarding claim 30, Damnjanovic as modified by Park teaches the apparatus of claim 28.
However, Damnjanovic and Park do not teach wherein the instructions to transmit the indication of the dormancy state of the secondary cell are executable by the processor to cause the apparatus to: 
transmit wake-up signaling indicating the dormancy state of the secondary cell.
In an analogous art, Zhou teaches wherein the instructions to transmit the indication of the dormancy state of the secondary cell are executable by the processor to cause the apparatus to: transmit wake-up signaling indicating the dormancy state of the secondary cell (In an example, the base station may transmit, via the wake-up channel of the first cell (e.g., PCell), a wake-up information to a wireless device. The wake-up information may be contained in a bitmap with a number of bits, the number being equal to a number of activated SCells. The wake-up information may comprise one or more fields, each of the one or more fields corresponding to a respective one cell of the number of activated SCells (e.g., SCell 1, SCell 2, and etc.) of the plurality of cells, see [0470]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the wake-up command of Zhou to provide a method and an apparatus wherein the bit length used for indicating wake-up command for activated SCells may be reduced from N (e.g., 32) to M (e.g., 8, 16, or a number less than 32), therefor resulting in reduced power consumption for receiving the DCI by the wireless device, and/or improved spectrum efficiency of transmitting the DCI by the base station as suggested, see Zhou [0478].

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 20150208269 A1) in view of Park and further in view of Xue et al. (US 20160309398 A1).
Regarding claim 11, Damnjanovic as modified by Park teaches the method of claim 1.
However, Damnjanovic and Park do not teach wherein the indication of the dormancy state of the secondary cell comprises a first indication, and the indicated dormancy state comprises a first dormancy state, the method further comprising: receiving a second indication of a second dormancy state of the secondary cell, wherein the second indication overrides the first indication; and determining that the secondary cell is in the second dormancy state based at least in part on receiving the second indication.
In an analogous art, teaches wherein the indication of the dormancy state of the secondary cell comprises a first indication, and the indicated dormancy state comprises a first dormancy state (UE receives first signal, and determined, according to the first signal, that a first cell enters a dormant state, see step 201 of Fig. 2), the method further comprising: 
receiving a second indication of a second dormancy state of the secondary cell (the UE detects a second signal, see step 202 of Fig. 2), wherein the second indication overrides the first indication (When the UE detects the second signal, it is further implicitly determined that the dormant state of the first cell is terminated. Regardless of whether the dormant state of the first cell has arrived at a pre-agreed moment for terminating dormancy, the UE considers that the dormant state of the first cell is terminated and the first cell enters the active state of normal communication, see [0182]); and 
determining that the secondary cell is in the second dormancy state based at least in part on receiving the second indication (When the second signal is detected, the UE determines, according to the second signal, that the first cell enters an active state, see [0180]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dormancy indication of Damnjanovic and Park with the second command of Xue to provide a method and an apparatus wherein a first signal is used to indicate, to UE, that a first cell enters a dormant state, and a second signal is used to indicate, to the UE, that the first cell enters an active state from the dormant state, so that the UE can discover a state change of the first cell in time, and therefore, it is possible that the UE executes a corresponding processing mechanism in time with respect to the state change of the first cell, which is advantageous for improving system performance and service efficiency of the cell as suggested, see Xue [0129].

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20190306739 A1) discloses method of operating a user equipment (UE) in a wireless communication system, a method of operating an evolved Node B (eNB) in a wireless communication system, an apparatus of a UE in a wireless communication system, and an apparatus for operating an eNB in a wireless communication system are provided.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



	

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641